DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not entirely persuasive.
In particular, Applicant argues throughout said arguments filed 29 June 2022 in pages 3-9 of Applicant’s reply that the various rejections to each of claims under 35 U.S.C. 112 have been addressed because Applicant has amended the claims appropriately.
While the examiner agrees that the 35 U.S.C. 112 rejection of claim 1 was addressed regarding the contradictory statements of “one of” a number of steps being carried out but then later in the claim indicating that each of said steps were required, it appears that Applicant’s amendment to claim 1 introduced new issues under 35 U.S.C. 112 and are therefore addressed below in further detail.
Similarly, Applicant remarks in page 7 of the remarks filed 29 June 2022 that claim 7 has been amended to address the 35 U.S.C. 112 rejection thereto for the reasons outlined in the last office action mailed 20 April 2022 but it appears that the claim is still rendered indefinite for the same reason and therefore is repeated herein as noted below.


Applicant’s further arguments regarding the rejections of claims 1-4 and 7-10, see Applicant’s remarks, filed 29 June 2022, have been fully considered and are persuasive. Accordingly, the rejections of claims 1-4 and 7-10 under 35 U.S.C. 103(a) have been withdrawn. 
In particular, as remarked by Applicant in pages 12 and 13 regarding the prior art document Lin, it appears that Lin is deficient in disclosing or suggesting the features of Applicant’s amended claim that are not indefinite for the reasons noted below; i.e. amended claim 1 recites that an AI based correlation model that is based on the various steps (a) through (c) is required and it appears that Lin is silent regarding or even suggesting such a feature and accordingly the 35 U.S.C. 103(a) rejection thereto has been withdrawn. A similar argument applies to amended claim 7 under 35 U.S.C. 103(a) and accordingly the rejection thereto has also been withdrawn.

Claim Objections
Applicant’s amendments to claims 1, 2, 5-8, and 11-12 in the reply filed 29 June 2022 are acknowledged and accordingly the objections thereto for the reasons outlined in the last office action mailed 20 April 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1-6 to address the various rejections of each of said claims under 35 U.S.C. 112(b) for the reasons outlined in the last office action mailed 20 April 2022 are acknowledged and the rejections thereto have been rendered moot in light of Applicant’s amendments in the reply filed 29 June 2022.
However, it appears that Applicant’s reply filed 29 June 2022 did not address the 35 U.S.C. 112 rejection of claim 7 for the reason outlined in the last office action mailed 20 April 2022 on page 7 of said action. Namely, the claim was rejected under 35 U.S.C. 112 because of the recitation in former line 18 (now lines 33-34) regarding the model being “based on at least one of” followed by several sub-steps a) through c). 
The examiner acknowledges that regarding amended claim 1, the deletion of the limitations “at least one of” obviates such a rejection, but regarding claim 7, this language is still recited and accordingly the previous rejection to claim 7 for the reasons outlined in the last office action mailed 20 April 2022 is hereby upheld and repeated below.
Furthermore, upon further consideration of the claims after said amendments, there are additional rejections to the pending claims under 35 U.S.C. 112 for the following reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1: Lines 27-29 of the claim recite, in part, “wherein the plurality of key features are associated with rapid and error proof presence detection of the micro particles and the nano particles”. However, it is unclear from the context of the claim or Applicant’s disclosure as a whole (Applicant’s as-filed specification only remarks in ¶ 33 that “The acoustic Tx enables interaction between these acoustic backscattered/reflected signals being pre-processed by adaptive weighting which include one or more features that are the key to rapid and error proof presence detection”) as to how the claimed key features are to be considered to be “associated with” such rapid and error proof presence detection. Furthermore, the adjective of “rapid and error proof” is no further defined by the claim nor elucidated in Applicant’s disclosure and therefore the scope of the claim is unable to be ascertained at this time.
	Furthermore, the last three lines of the claim recite in part, “wherein the fluid from the fluid environment is passed through the conduit to obtain at least one a conduit size, artefacts data from a standard measurement to serve as a ground truth” but appears to be either missing several words, is grammatically incorrect, or both. For both this reason and the already above indicated reason, the scope of the claim cannot be ascertained at this time.

	As to claims 2-6: Each of said claims depend ultimately from claim 1 and accordingly each inherits the indefiniteness of claim 1 for the reasons indicated above.

	As to claim 7: Lines 43 and 44 of the claim recite, in part, “an Artificial Intelligence (AI) based correlation model based on at least one of:” and the later lines of the claim recite various steps including steps (a), (b), (c) as well as substeps (i), (ii), and (iii) in step (c). However, because line 56 of the claim includes the conjunction “and” at the end, it appears that this recitation is contradictory with only one of the previously recited steps occurring in order for the claim limitations to be met.
	For the purpose of expedient examination, the examiner is considering a prior art document to read on the claim limitations as recited if any one of the recited steps (a) through (c) are met because of the recitation in lines 43 and 44 which explicitly notes that the correlation model is based on “at least one of” the recited steps. 
	The examiner recommends either affirming this interpretation in response to this office action, providing an evidentiary basis of another interpretation from Applicant’s disclosure if this is not the interpretation intended by Applicant regarding the scope of the claim, and/or amending the claim such that the 35 U.S.C. 112 rejection of the instant claim for the reasons noted above is obviated.

Furthermore, the last three lines of the claim recite in part, “wherein the fluid from the fluid environment is passed through the conduit to obtain at least one a conduit size, artefacts data from a standard measurement to serve as a ground truth” but appears to be either missing several words, is grammatically incorrect, or both. For both this reason and the already above indicated reason, the scope of the claim cannot be ascertained at this time.	 

	As to claims 8-12: Each of said claims depend ultimately from claim 7 and accordingly each inherits the indefiniteness of claim 7 for the reasons noted above.
	Due to the various outstanding 35 U.S.C. 112 rejections of claims 1-12 for the reasons noted above, the scope of the claims could be not be properly ascertained at this time and therefore a complete prior art search could not be carried out at this time. The examiner recommends either amending the claims to obviate the above noted issues and/or explaining in remarks how Applicant believes the scope of the claim to be definite by providing explanations from Applicant’s disclosure so that a complete prior art search could be carried out at that time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856